MARTIN, Circuit Judge,
dissenting.
I dissent because the Equal Employment Opportunity Commission has presented genuine issues of material fact in claiming that Daimler Chrysler “regarded” Diem as “disabled” within the meaning of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. In my view, the Commission created the triable issue of whether Daimler Chrysler mistakenly believed that Diem had a physical impairment that substantially limited his ability to work. It showed that the employer thought that Diem’s “perceived limitation would prevent him for performing a class or broad range of jobs,” the plaintiffs standard correctly cited by the majority as the law in our circuit. See Ross v. Campbell Soup Co., 237 F.3d 701, 709 (6th Cir.2001). First, the Commission presented the testimony of Steven Venglarcik, who interviewed Diem for the jitney repair mechanic job, stating that he was told “that Diem *406had job restrictions that prevented him from performing the normal duties of a jitney repair mechanic. As I recall there was concern that his hip might pop-out.” As the majority acknowledges, from this evidence we may infer that his hip could not withstand the rigors of the job class— i.e., mechanic — for which he applied. Second, the Commission provides the affidavit testimony of Sherry Browning, a vocational rehabilitation counselor, who described Daimler Chrysler’s perceived limitation as “restrictive,” and one that barred Diem’s access “to 40.6% of the skilled and semiskilled job titled for which he has directly, closely, or generally transferable skills.” She also explained that Diem “lost access to 21.6% of unskilled occupations.” This evidence, in my view, is enough to withstand summary judgment. Therefore, I would reverse and remand for further proceedings.